Citation Nr: 1611553	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome secondary to a service-connected disability, an undiagnosed illness, and/or exposure to depleted uranium and other environmental toxins.
 
2.  Entitlement to service connection for a headache disorder secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.
 
3.  Entitlement to service connection for disability exhibited by a sleep disorder, to include as secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.
 
4.  Entitlement to service connection for memory loss secondary to a service-connected disability, an undiagnosed illness, and/or exposure to depleted uranium and other environmental toxins.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1993, including service in Southwest Asia during the Persian Gulf War. He subsequently served in the Army National Guard from January 1993 to February 1995, and from August 1998 to August 1999.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims folder. 

In December 2014, the Board remanded the appeal for additional evidentiary development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that his chronic fatigue, headaches, sleep disturbance, and memory loss are the result of exposure to depleted uranium following a fire and resulting ammunition explosions at Camp Doha.  He also contends that these conditions are the result of exposure to the following while serving in the Persian Gulf: oil well fire smoke, burn pits, pollution, bacteria, sand fleas, contaminated water, gas, poison, diesel fuel fumes, dust, insecticides, anthrax, ammonia, and other carcinogens/chemical agents.  

In its December 2014 Remand, the Board instructed the AOJ to contact the appropriate agencies and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03.  Thereafter, the Board instructed the AOJ to schedule the Veteran for a VA examination and to inform the examiner of any exposure to environmental toxins that had been conceded.  In addition, pursuant to VBA Training Letter 10-03, the examiner was to be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.

First, there is no indication in the record that the AOJ requested verification of any environmental toxins to which the Veteran may have been exposed to during his service in the Persian Gulf.   Nor is there any indication that the May 2015 VA examiner was provided with copies of the pertinent Fact Sheets nor any information pertaining to the Veteran's exposure to environmental toxins.  Consequently, substantial compliance with the Board's remand instructions was not achieved, and another remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Second, the Board finds that addendum opinions are required before the Board can adjudicate the Veteran's claimed disabilities.  Regarding the claim for sleep disorder, the examiner noted that the Veteran's irritable bowel syndrome (IBS) symptoms interrupt sleep about 33 percent of the time.  As the Veteran is service-connected for IBS, the examiner should clarify as to whether the Veteran's sleep disorder is caused or aggravated by IBS.
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agencies and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03.

2.  Thereafter, return the claims file to the May 2015 VA examiner for an addendum opinion regarding the nature, extent, and etiology of any currently diagnosed sleep disorder, cognitive impairment and/or memory loss, fatigue, and headaches.  The examiner must be informed of any exposure to environmental toxins that has been conceded.  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  The examiner must specifically note review of any conceded exposure and the pertinent Fact Sheets.  The examiner should provide the following opinions:

	(a) Describe in detail any objective manifestations of the Veteran's symptoms of a sleep disorder, fatigue, headaches, and memory loss.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

	(b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder.

	(c) For each symptom identified in paragraph 2(a) that is currently manifested or otherwise indicated in the record, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service, to include service in the Persian Gulf region.

	(d) For any currently diagnosed chronic fatigue syndrome, is it at least as likely as not (i.e., 50 percent probability or greater), caused or aggravated by the service-connected IBS, to include medications used to treat IBS?  If aggravated, specify the baseline of fatigue prior to aggravation, and the permanent, measurable increase in fatigue resulting from the aggravation.  The examiner should consider the June 1997 private treatment record and the April 2009 VA treatment record.

	(e) For any currently diagnosed sleep disorder, is it at least as likely as not (i.e. a 50 percent probability or greater), caused or aggravated by the service-connected IBS, to include medications used to treat IBS?  If aggravated, specify the baseline of sleep disorder prior to aggravation, and the permanent, measurable increase in sleep disorder resulting from the aggravation.

	(f) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  The originating agency should supply the examiner with rating criteria for pertinent disability to aid in making this determination.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding a continuity of symptoms since his January 1993 separation from active duty.  The examiner should also address the relevant treatment records, the July 2013 War-Related Illness and Injury Study, and any articles submitted by the Veteran.

All opinions must be accompanied by a clear rationale.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After the above-requested development has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claims.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






